Citation Nr: 1010224	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for burns behind the left knee with nerve 
damage and left foot drop and unemployability. 

REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1958 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing before the 
Board in Washington, D.C. in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In November 2003, the Veteran submitted an application for 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
Veteran has argued that he experiences additional disability 
in his left leg as a result of heart surgery which was 
conducted by VA on September 19, 2002.  He reports that the 
back of his left leg was burned when it slipped off a 
grounding pad and touched metal during the surgical 
procedure.  He indicated that he has nerve damage due to the 
burn which resulted in the loss of use of his left leg.

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  The surgical treatment must be either by a VA 
employee, who is subject to daily supervision by VA, or in a 
facility over which VA has direct jurisdiction.  38 U.S.C.A. 
§§ 1151(a)(1), 1701(3)(A).

The Veteran has alleged that the surgery in question was 
performed at the VA Medical Center (VAMC) in Lexington, 
Kentucky.  A review of the evidence of record demonstrates 
that coronary artery bypass grafts and a mitral valve 
annuloplasty were performed on September 19, 2002 at the 
University of Kentucky Hospital, Chandler Medical Center, 
located in Lexington, Kentucky.

The evidence of record documents that VA authorized the 
procedure and also it appears that VA reimbursed the 
University of Kentucky for the operation.  What is not 
apparent to the Board and is crucial to this determination, 
is whether the surgeon who performed the procedure at the 
University of Kentucky Hospital in September 2002, was a VA 
employee who was subject to daily supervision by VA or 
whether the University of Kentucky Hospital was a facility 
over which VA has direct jurisdiction.

The surgical record from the University of Kentucky Hospital 
indicates that the procedure was performed by Chand Ramaiah, 
M.D.  Significantly, the discharge summary indicates that a 
follow-up will be scheduled with Dr. Ramaiah ". . . in the VA 
CT surgery clinic in four weeks . . ."  This language 
indicates to the Board that Dr. Ramaiah could be a VA 
employee.  The Veteran testified before the undersigned in 
June 2006 that Chand Ramaiah was the surgeon who performed 
the procedure and that his consultation with Dr. Ramaiah was 
at the VA facility.  It was suggested at the hearing that the 
physician could be on staff for both VA and the University of 
Kentucky Hospital.

Additionally, a September 2002 clinical record includes the 
annotation that VA has a "sharing agreement" with the 
University of Kentucky for inpatient care and surgery but not 
for discharge planning follow-up.  It was reported that 
discharge planning coordination would involve the University 
of Kentucky physician entering electronic orders/notes into 
the VA computer system so that discharge arrangements could 
be made through appropriate VA resources.  

When the issue on appeal was before the Board in May 2007, it 
was remanded back to AMC/RO for additional evidentiary 
development.  The AMC/RO was directed to obtain a copy of the 
"sharing agreement" between VA and the University of 
Kentucky Hospital in effect in September 2002 pertaining to 
treatment rendered on behalf of VA by the University of 
Kentucky Hospital as well as any documents which provide a 
legal interpretation of the agreement.  This directive was 
not complied with.  A copy of an agreement between VA and the 
University of Kentucky, School of Medicine, which was 
executed in May 2005, June 2005 and July 2005, has been 
obtained.  This agreement was executed more than two years 
after the surgical procedure in question.  The Board finds 
that attempts should be made to obtain the pertinent sharing 
agreement which documents the relationship in existence on 
September 19, 2002, between VA and the University of Kentucky 
Hospital, Chandler Medical Center, located in Lexington, 
Kentucky.  The Board finds that attempts must be made to 
obtain this documentation from VA sources as well as from the 
University of Kentucky Hospital, Chandler Medical Center.  

The Board's May 2007 remand directed that VA determine if any 
of the health care providers who participated in the 
September 19, 2002 surgical procedure, to include Dr. 
Ramaiah, were VA employees subject to daily supervision by 
VA.  VA was to associate with the claims file a memorandum 
which sets out pertinent findings.  A review of the claims 
file reveals this has not been complied with.  There is no 
memorandum in the claims file documenting any attempts by VA 
to determine what the employment status of Dr. Ramaiah and 
the health care providers who participated in the procedure 
performed on September 19, 2002 was.  This must be done.

The examiner who conducted a June 2009 VA examination opined 
that the Veteran experienced additional disability as a 
result of the September 2002 treatment, and the additional 
injury to the left sciatic nerve was not a reasonably 
foreseeable event.  No opinion was provided, however, as to 
whether the left sciatic nerve damage was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
rendering the treatment in question.  The examiner also did 
not render an opinion as to whether VA failed to exercise the 
degree of care that would be expected of reasonable health 
care providers in rendering the treatment.  The Court has 
held that a claim for benefits under 38 U.S.C.A. § 1151 must 
be supported by medical evidence of additional disability 
that resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  

The claim has been denied by VA based on a finding that VA 
medical or educational services were not the proximate cause 
of the Veteran's left leg disability.  A June 2005 opinion 
from VA Regional Counsel references the billing department of 
the Lexington VA Medical Center (VAMC) as stating that VA did 
not pay for the Veteran's surgical procedure.  Significantly, 
in October 2003, the Veteran submitted a copy of a bill from 
the University of Kentucky, University Hospital dated the 
same month which reveals that, in October 2002, VA paid 
$27,265.79 for services rendered from September 19, 2002 to 
September 30, 2002.  The RO/AMC must determine upon what 
basis VA paid the $27,265.79 for services rendered from 
September 19, 2002 to September 30, 2002.  Attempts to obtain 
this information from VA sources must be documented in the 
claims file.  

The most recent Supplemental Statement of the Case dated in 
October 2009 documents that attempts were made to obtain the 
billing records from University of Kentucky, University 
Hospital, without success for various reasons, including the 
failure of the Veteran to provide a release.  In November 
2009, the Veteran submitted a statement wherein he authorizes 
the Chandler Medical Center to release all records to VA.  
The Board finds further attempts should be made to try and 
obtain the pertinent billing records from University of 
Kentucky, University Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the "sharing 
agreement" between VA and the University 
of Kentucky Hospital in effect in 
September 2002 pertaining to treatment 
rendered on behalf of VA by the 
University of Kentucky Hospital as well 
as any documents which provide a legal 
interpretation of the agreement.

2.  Determine if any of the health care 
providers who participated in the 
September 19, 2002 surgical procedure in 
question, to include Dr. Ramaiah, were VA 
employees at that time and were subject 
to daily supervision by VA.  A memorandum 
which sets out these findings must be 
associated with the claims file.

3.  Determine the basis upon which VA 
apparently paid $27,265.79 to the 
University of Kentucky, University 
Hospital, for services rendered from 
September 19, 2002 to September 30, 2002.  
This must include contacting appropriate 
VA sources to find the information.  A 
memorandum which sets out these findings 
must be associated with the claims file.

4.  Arrange to have the claims file 
returned to the examiner who conducted 
the September 2009 VA examination and 
request that he provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the left sciatic nerve damage found 
at the time of the examination was caused 
by carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
VA in rendering the treatment.  In 
addressing this question, the examiner 
should opine whether VA failed to 
exercise the degree of care that would be 
expected of reasonable health care 
providers in rendering the treatment.  If 
the examiner determines that he cannot 
provide the requested opinion without 
another physical examination of the 
Veteran, this should be scheduled.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so state.  

If the examiner who conducted the 
September 2009 VA examination is not 
available, arrange to have the Veteran 
examined by a suitably qualified health 
care professional to determine if it is 
as likely as not (a 50 percent or greater 
probability) that the Veteran experiences 
any additional disability as a result of 
the September 2002 surgical procedure 
which was caused by carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of VA in rendering the 
treatment.  In addressing this question, 
the examiner should opine whether VA 
failed to exercise the degree of care 
that would be expected of reasonable 
health care providers in rendering the 
treatment, or, that the treatment was 
rendered without the Veteran's consent.  
In determining events not reasonably 
foreseeable, the examiner should discuss 
whether or not any currently existing 
additional disability found on 
examination is considered by a reasonable 
healthcare provider to be an ordinary 
risk of the care rendered by VA in 2002.  
If such risk was known, the examiner 
should discuss whether it is the type of 
risk that a reasonable health care 
provider would have disclosed to the 
Veteran.  A complete rationale should be 
provided for each opinion.  If any 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.  The claims file must be made 
available to, and pertinent documents 
therein reviewed by, the examiner for the 
Veteran's pertinent medical and other 
history.  The claims file should be 
annotated to indicate such a review was 
conducted.  

5.  After completion of the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary, 
readjudicate the claim.  If the decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, as appropriate.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.    Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

